          Case 5:19-cv-01200-G Document 79 Filed 03/19/21 Page 1 of 14




                     UNITED STATES DISTRICT COURT FOR THE
                        WESTERN DISTRICT OF OKLAHOMA

VERONICA MILLER et al.,                       )
                                              )
       Plaintiffs,                            )
                                              )
v.                                            )   Case No. CIV-19-1200-G
                                              )
C. R. BARD, INC.,                             )
                                              )
       Defendant.                             )

                                         ORDER

       Plaintiffs Veronica Miller and Timothy D. Miller initiated this products liability

action in the United States District Court for the Southern District of West Virginia as part

of a multidistrict litigation. See Am. Short Form Compl. (Doc. No. 5); In re: C. R. Bard,

Inc., Pelvic Repair Sys. Prods. Liab. Litig., MDL No. 2187 (S.D.W. Va.).             During

coordinated pretrial proceedings, the parties filed dispositive and Daubert motions,

including Defendant’s Motion for Summary Judgment (Doc. No. 32), Plaintiffs’ Motion to

Exclude the Opinions and Testimony of Thomas Giudice, M.D., M.S. (Doc. No. 34), and

Defendant’s Motion to Exclude the Opinions and Testimony of Matthew Karlovsky, M.D.,

F.A.C.S. (Doc. No. 42). Each of these motions is now at issue.1 See Doc. Nos. 37-41, 43-

45. The District Court for the Southern District of West Virginia transferred the matter to

this Court in December 2019. See Transfer Order (Doc. No. 46). Having reviewed the

parties’ submissions and the relevant record, the Court grants in part and denies in part


1
  Because Defendant’s request to exclude Dr. Karlovsky’s opinions is pertinent to the
Motion for Summary Judgment, the Court has addressed that motion by separate order
issued this same date.
          Case 5:19-cv-01200-G Document 79 Filed 03/19/21 Page 2 of 14




Defendant’s Motion for Summary Judgment.

   I. UNDISPUTED MATERIAL FACTS

       The following facts are undisputed. Plaintiff Veronica Miller is an Oklahoma

resident diagnosed by her doctor, Larry Houk, MD, with genital prolapse, rectocele,

cystocele, and vaginal descent. Def.’s Mot. Ex. 5 (Doc. No. 32-5) at 15, 17; Def.’s Mot.

Ex. 1 (Doc. No. 32-1) at 6. In December 2007, Dr. Houk recommended and performed a

surgical repair using Avaulta Plus mesh, which was manufactured by Defendant C. R.

Bard, Inc. Def.’s Mot. Ex. 5, at 17-18; Def.’s Mot. Ex. 1, at 6. Ms. Miller’s surgery was

initially successful, but she began experiencing vaginal pain in 2012. Def.’s Mot. Ex. 1 at

7. Dr. Houk eventually removed the mesh in 2013. Def.’s Mot. Ex. 5, at 24-25. After

removal, Ms. Miller began experiencing further health problems that were ultimately

diagnosed to be caused by a fistula, a hole that formed between her rectum and vagina. Id.

at 26. Plaintiffs filed this suit, alleging that Defendant’s mesh caused her injuries.

   II. STANDARD OF REVIEW

       Summary judgment is a means of testing in advance of trial whether the available

evidence would permit a reasonable jury to find in favor of the party asserting a claim. The

Court must grant summary judgment when “there is no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a).

       A party that moves for summary judgment has the burden of showing that the

undisputed material facts require judgment as a matter of law in its favor. Celotex Corp.

v. Catrett, 477 U.S. 317, 322 (1986). To defeat summary judgment, the nonmovant need

not convince the Court that it will prevail at trial, but it must cite sufficient evidence


                                              2
          Case 5:19-cv-01200-G Document 79 Filed 03/19/21 Page 3 of 14




admissible at trial to allow a reasonable jury to find in the nonmovant’s favor—i.e., to show

that there is a question of material fact that must be resolved by the jury. See Garrison v.

Gambro, Inc., 428 F.3d 933, 935 (10th Cir. 2005). The Court must determine “whether

the evidence presents a sufficient disagreement to require submission to a jury or whether

it is so one-sided that one party must prevail as a matter of law.” Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 251-52 (1986).

       Parties may establish the existence or nonexistence of a material disputed fact by:

       • citing to “depositions, documents, electronically stored information, affidavits
         or declarations, stipulations . . . , admissions, interrogatory answers, or other
         materials” in the record; or

       • demonstrating “that the materials cited do not establish the absence or presence
         of a genuine dispute, or that an adverse party cannot produce admissible
         evidence to support the fact.”

Fed. R. Civ. P. 56(c)(1)(A), (B). While the Court views the evidence and the inferences

drawn from the record in the light most favorable to the nonmoving party, see Pepsi-Cola

Bottling Co. of Pittsburg, Inc. v. PepsiCo, Inc., 431 F.3d 1241, 1255 (10th Cir. 2005), “[t]he

mere existence of a scintilla of evidence in support of the [nonmovant’s] position will be

insufficient; there must be evidence on which the [trier of fact] could reasonably find for

the [nonmovant].” Liberty Lobby, 477 U.S. at 252.

   III. ANALYSIS

       Plaintiff Veronica Miller brings the following claims: strict liability for

manufacturing defects, design defects, and failure to warn; negligent design, manufacture,

marketing, inspecting, labelling, packaging, and selling; breach of express warranty; and

breach of implied warranty.      Plaintiff Timothy D. Miller brings a claim of loss of


                                              3
          Case 5:19-cv-01200-G Document 79 Filed 03/19/21 Page 4 of 14




consortium. Plaintiffs seek both compensatory and punitive damages. See Am. Short Form

Compl. at 5; Master Long Form Compl., In re C. R. Bard, Inc., Pelvic Repair Sys. Prods.

Liab. Litig., No. 10-mdl-2187 (S.D.W. Va. Sept. 26, 2012) (Doc. No. 352). There is no

dispute that Oklahoma law governs Plaintiffs’ claims.

       Defendant has moved for summary judgment on all claims. Plaintiffs’ response

addresses only the design defect and failure-to-warn claims. This omission limits, but does

not entirely obviate, the Court’s review of the remaining claims. See Murray v. City of

Tahlequah, 312 F.3d 1196, 1200 (10th Cir. 2002) (directing that when a nonmoving party

fails to respond to a motion for summary judgment, the court may not grant the motion

without first determining whether the moving party “has met its initial burden of

demonstrating that no material issues of fact remain for trial and the moving party is

entitled to judgment as a matter of law” (internal quotation marks omitted)).

              A. Strict Products Liability Claims

       A plaintiff suing a manufacturer under a strict products liability theory must

establish: “(1) that the product caused plaintiff’s injury; (2) that the defect existed in the

product at the time of sale or at the time it left the [manufacturer’s] possession and control;

and (3) that the defect made the product unreasonably dangerous.” Wheeler v. HO Sports

Inc., 232 F.3d 754, 756 (10th Cir. 2000) (citing Kirkland v. Gen. Motors Corp., 521 P.2d

1353 (Okla. 1974)); see Holt v. Deere & Co., 24 F.3d 1289, 1292 (10th Cir. 1994). The

defect alleged “may be the result of a problem in the product’s design or manufacture, or

it may be the result of inadequate warnings regarding use of the product.” Wheeler, 232

F.3d at 757 (internal quotation marks omitted).          Here, Plaintiffs have alleged that


                                              4
         Case 5:19-cv-01200-G Document 79 Filed 03/19/21 Page 5 of 14




Defendant’s mesh was defective in all three respects.

              1. Manufacturing Defect

       When a defect is alleged to stem from the manufacture of the product, the plaintiff

must show that the product “deviates in some material way from its design or performance

standards.” Id. (internal quotation marks omitted). Errors in the manufacturing process

“are often established by showing that a product, as produced, failed to conform with the

manufacturer’s specifications.” Id.

       Defendant argues that Plaintiffs have not presented any evidence—from an expert

witness or otherwise—indicating that Defendant’s mesh was defective due to

manufacturing error or that a manufacturing defect caused Ms. Miller’s injuries. See Def.’s

Br. (Doc. No. 33) at 12-13. Defendant also submits evidence that the product at issue in

this case was manufactured in accordance with Defendant’s specifications and standards.

See Def.’s Mot. Ex. 6 (Doc. No. 32-6) at 82-85; Def.’s Br. at 13. Plaintiffs offer no

argument or evidence in response. Rather, they assert that they “are not disputing whether

or not Defendant[’]s product[] conformed to its own specifications.” Pls.’ Resp. (Doc. No.

38) at 6. Accordingly, Plaintiffs have failed to demonstrate a genuine issue of fact as to

whether the product was defectively manufactured, and Defendant is entitled to summary

judgment on this aspect of Ms. Miller’s claim.

              2. Design Defect

       When a defect is alleged to stem from the design of the product, the plaintiff must

show that “1) the product was defective; 2) the product was dangerous to an extent not

contemplated by an ordinary consumer; 3) the defect existed when it left the possession


                                            5
         Case 5:19-cv-01200-G Document 79 Filed 03/19/21 Page 6 of 14




and control of the manufacturer; and 4) the defect proximately caused [the plaintiff’s]

injuries.” Noll v. Apex Surgical, LLC, No. CIV-08-1379-D, 2010 WL 2773576, at *3

(W.D. Okla. July 14, 2010) (citing Ahrens v. Food Motor Co., 340 F.3d 1142 (10th Cir.

2003)); see Wheeler, 232 F.3d at 758 (“A product is defective in design if something about

that design ‘renders it less safe than expected by the ordinary consumer.’” (quoting Lamke

v. Futorian Corp., 709 P.2d 684, 686 (Okla. 1985)).           The plaintiff may rely on

circumstantial evidence to support her claim, but a court may “not infer that the injury is

of itself proof of the defect.” Kirkland, 521 P.2d at 1363. And “the mere possibility that

a defect caused the injury is not sufficient.” Dutsch v. Sea Ray Boats, Inc., 845 P.2d 187,

191 (Okla. 1992).

       Defendant argues two independent bases for summary judgment as to the design

defect claim: (1) that the Avaulta Plus mesh satisfied the requirements for unavoidably

unsafe products set forth in comment k to section 402A of the Restatement (Second) of

Torts, as adopted by the Oklahoma Supreme Court in Tansy v. Dacomed Corp., 890 P.2d

881, 885-87 (Okla. 1994);2 and (2) that Plaintiffs cannot establish an unreasonably

dangerous aspect of the design that proximately caused Ms. Miller’s injuries. See Def.’s

Br. at 13-19; Def.’s Reply (Doc. No. 41) at 2-4, 8-11.

       The Court confines its analysis to the latter point because Plaintiffs fail to

meaningfully support their allegation of a design defect. For its part, Defendant has


2
 “[Comment k] applies . . . as an affirmative defense in those cases in which the following
criteria are met: (1) the product is properly manufactured and contains adequate warnings,
(2) its benefits justify its risks, and (3) the product was at the time of manufacture and
distribution incapable of being made more safe.” Tansy, 890 P.2d at 886.


                                            6
          Case 5:19-cv-01200-G Document 79 Filed 03/19/21 Page 7 of 14




supplied expert opinion that the Avaulta Plus mesh was not defective in design. See Def.’s

Mot. Ex. 6 (Doc. No. 32-6) at 85 (Expert Report of Dr. Maureen Reitman). In discussing

comment k, Plaintiffs state that erosion of the Avaulta Plus mesh was the cause of Ms.

Miller’s injury. See Pls.’ Resp. at 8. But at no point in their Response do Plaintiffs cite

any proper Rule 56 material to identify erosion—or any other flaw—as a defect that

rendered Avaulta Plus mesh less safe than an ordinary customer might expect. See Fed. R.

Civ. P. 56(c)(1)(A) (requiring citation to particular evidentiary material, which stands in

the place of evidence that may be presented at trial, to support the existence or nonexistence

of a material fact); Wheeler, 232 F.3d at 758. Plaintiffs come closest to the point when

citing the deposition testimony of Dr. Matthew Karlovsky that erosion of the Avaulta Plus

mesh implanted in Ms. Miller caused her to suffer chronic inflammation, pain, and fistula.

See Pls.’ Resp. at 8-9. Dr. Karlovsky, however, expressly disclaimed that he was offering

an opinion about whether there was any design defect in Avaulta Plus mesh. While Dr.

Karlovsky opined throughout his deposition about the relative strengths and weaknesses of

different types of mesh products and their composition, when questioned directly regarding

his opinion as to whether Avaulta Plus mesh was defective he stated: “I’m not arguing the

defect—whether there is or isn’t—in the product. There may be defects; there may not be

defects.” Pls.’ Resp. Ex. 2 (Doc. No. 38-2) at 67-68. Dr. Karlovsky repeated that he was

“not making any defect arguments.” Id. at 68. And when asked if he was offering any

opinion regarding the design of the Avaulta Plus product, Dr. Karlovsky reiterated that he

was not. Id. at 142.

       In sum, Defendant has supplied expert opinion that the Avaulta Plus mesh was not


                                              7
          Case 5:19-cv-01200-G Document 79 Filed 03/19/21 Page 8 of 14




defective in design and, in response, Plaintiffs point to no proper Rule 56 material

identifying a specific design defect that rendered Avaulta Plus mesh less safe than an

ordinary customer might expect. This is insufficient to establish the existence of a disputed

fact as to whether Avaulta Plus mesh suffered a design defect that caused Ms. Miller’s

injuries. Therefore, Defendant is entitled to summary judgment on this aspect of Ms.

Miller’s claim.

              3. Failure to Warn

       When an injury is alleged to have been caused not by a defect in a product’s

manufacture or design, but an unavoidable danger inherent to the product, the plaintiff must

show that the manufacturer failed “to warn the consumer of potential dangers which may

occur from the use of the product” and that the manufacturer knew or should have known

that such hazards exist. McKee v. Moore, 648 P.2d 21, 23 (Okla. 1982). Further, to

establish causation, a plaintiff must also show that the failure to warn was “a substantial

contributing factor in bringing about the harm in question.” Eck v. Parke, Davis & Co.,

256 F.3d 1013, 1017 (10th Cir. 2001).

       These requirements are modified, however, when considering a medical drug or

device for which a physician stands as an intermediary between the product’s manufacturer

and its ultimate user, the patient.     If a failure-to-warn claim is asserted against a

manufacturer of a medical device, and the manufacturer supplied the device to a surgeon

rather than to the patient directly, Oklahoma’s learned intermediary doctrine applies. See

Edwards v. Basel Pharms., 933 P.2d 298, 300 (Okla. 1997).              Under this doctrine,

manufacturers are shielded from liability if the manufacturer adequately warns the surgeon


                                             8
          Case 5:19-cv-01200-G Document 79 Filed 03/19/21 Page 9 of 14




who implants the medical device of a potential danger. See id. Thus, for Ms. Miller to

prevail on her failure-to-warn claim, Plaintiffs must show that Defendant did not

adequately warn Dr. Houk of potential dangers to Ms. Miller from the implantation of

Avaulta Plus mesh. See id.; Eck, 256 F.3d at 1018.

        Plaintiffs have alleged that warnings supplied to Dr. Houk by Defendant, notably

in an Instructions For Use (“IFU”) insert and a patient brochure, were inadequate.

Defendant in its Motion argues that the warnings it gave were sufficient, pointing to Dr.

Houk’s deposition testimony that the IFU warned of what Defendant contends are the

known complications associated with implantation, including erosion, inflammation, mesh

extrusion, dyspareunia, and fistula. Def.’s Br. at 19-21; Pls.’ Resp. Ex. 3 (Doc. No. 38-3)

at 43-45, 48; Def.’s Mot. Ex. 7 (Doc. No. 32-7) at 5 (Avaulta Plus IFU warning that

potential adverse reactions include erosion, inflammation, sensitization, dyspareunia,

fistula formation, extrusion, and perforations of rectum, among others).

       Plaintiffs do not dispute that the IFU identifies adverse complications Ms. Miller

claims to have suffered. Plaintiffs contend, however, that these warnings were insufficient

to communicate the severe long-term risks involved with using Defendant’s mesh product.3

In support of this contention, Plaintiffs cite Dr. Karlovsky’s proposed opinion testimony

that Defendant, in the IFU and patient brochure, “failed to convey the proper level of


3
 In the allegations related to their failure-to-warn claim, Plaintiffs refer to a lack of training
given by Defendant to Dr. Houk on the proper implantation procedures. Plaintiffs’ expert
noted only the IFU and patient brochure as the sources of information that would support
a failure-to-warn claim, however. See Pls.’ Resp. Ex. 1 (Doc. No. 38-1) at 23; Pls.’ Resp.
Ex. 2 (Doc. No. 38-2) at 118-19. The Court will therefore focus only on alleged
deficiencies in the IFU and the brochure.


                                                9
         Case 5:19-cv-01200-G Document 79 Filed 03/19/21 Page 10 of 14




uncertainty about the long term unknown risks of its Avaulta mesh and the higher risks of

wound healing complications in patients taking steroids or who have diabetes.” Pls.’ Resp.

Ex. 1, at 23. Dr. Karlovsky’s proposed testimony is discussed more fully in the Court’s

Order on Defendant’s Motion to Exclude the Opinions and Testimony of Matthew

Karlovsky, M.D., F.A.C.S.

       Defendant in its Motion further argues that Dr. Houk would not have read and

heeded alternative warnings suggested by Plaintiffs. To establish causation, Plaintiffs must

show that “had [Defendant] issued a proper warning to [Dr. Houk], he would have altered

his behavior and the injury would have been avoided.” Eck, 256 F.3d at 1018 (internal

quotation marks omitted). Under Oklahoma law, when a plaintiff shows that she was

injured by use of a product for which the warning given to a learned intermediary was

inadequate, a rebuttable presumption arises that if an adequate warning had been given

then the intermediary would have read it and “acted so as to minimize the risks.” Id.

(internal quotation marks omitted).        The defendant manufacturer may rebut the

presumption by showing that the intermediary would not have read or not have heeded the

warning. If the defendant manufacturer rebuts the presumption, the burden then shifts back

“rather heavily” onto the plaintiff to present evidence “sufficient to submit the case to a

jury to determine if defendant[’s] alleged inadequate warnings were a proximate cause of

[the plaintiff’s] injuries.” Id. (alterations and internal quotation marks omitted).

       Here, Defendant contends that, even assuming Plaintiffs have established that Ms.

Miller was injured by use of the Avaulta Plus mesh and that the warnings given to Dr.

Houk were inadequate, the presumption of causation-in-fact should be found (based on


                                              10
         Case 5:19-cv-01200-G Document 79 Filed 03/19/21 Page 11 of 14




undisputed material fact) to be rebutted. To that end, Defendants point to Dr. Houk’s

deposition testimony that: (1) the only information Dr. Houk relied on from Defendant was

that the mesh product was approved by the Food and Drug Administration and that he

based his decision to use Defendant’s product on word-of-mouth reports and third-party

articles (Pls.’ Resp. Ex. 3, at 38, 39-40); and (2) while Dr. Houk initially reviewed some

of Defendant’s written materials, he usually threw them away because “we’d already talked

about it, and I already knew what was in there” (id. at 36).

       While Defendant focuses on whether a new but revised IFU might have been

discarded even if issued, and on the fact that Dr. Houk consulted secondary materials, it

remains the case that Dr. Houk testified that he reviewed an Avaulta mesh IFU at some

point prior to performing Ms. Miller’s surgery. Id. at 37. Further, Plaintiffs cite Dr. Houk’s

deposition testimony that he would not have used Defendant’s mesh product if he had

known at the time that “many” of his patients would develop “problems.” Id. at 102.

       While a close call, and one affected by the paucity of the briefing, the Court

concludes that the evidentiary material cited by Plaintiffs is sufficient to create legitimate

factual disputes as to whether the warnings given Dr. Houk were adequate and whether, if

an alternative warning had been given by Defendant to Dr. Houk, “he would have altered

his behavior and the injury would have been avoided.” Eck, 256 F.3d at 1018 (internal

quotation marks omitted). Accordingly, viewing these factual disputes in Plaintiffs’ favor,

summary judgment must be denied as to Ms. Miller’s failure-to-warn claim.

              B. Negligence Claims

       Ms. Miller’s claims of negligent design, manufacture, marketing, inspecting,


                                             11
          Case 5:19-cv-01200-G Document 79 Filed 03/19/21 Page 12 of 14




labelling, packaging, and selling are governed by Oklahoma’s general negligence standard,

which requires “proof of a duty, a breach of that duty, and causation.” Martinez v. Angel

Expl., LLC, 798 F.3d 968, 974 (10th Cir. 2015) (citing Scott v. Archon Grp., L.P., 191 P.3d

1207 (Okla. 2008)).4 Defendant argues that these negligence claims fail for lack of

evidence. Plaintiffs did not expressly address the claims in their response.

       As discussed in relation to Ms. Miller’s strict liability claims, Plaintiffs have failed

to demonstrate a genuine issue of fact as to the existence of a defect in design or

manufacture. See supra sections III.A.1, III.A.2. As the existence of an actual defect is

essential to establishing breach of duty in both a negligent design and a negligent

manufacture cause of action, Defendant is entitled to summary judgment on these claims.

See Bruce v. Martin-Marietta Corp., 418 F. Supp. 829, 834-35 (W.D. Okla. 1975)

(explaining that recovery in a products liability case is contingent upon a showing that the

product is defective, regardless of whether liability is based on the theory of negligence,

breach of warranty, or strict liability in tort).

       The negligent marketing, inspecting, labelling, packaging, and selling claims

likewise fail, as Plaintiffs have provided no argument or evidence in support. Defendant

is entitled to summary judgment on these claims.

               C. Breach of Express and Implied Warranty Claims

       Defendant is also entitled to summary judgment on Ms. Miller’s express and implied



4
  In Oklahoma, a plaintiff injured by a defective product is not foreclosed from asserting a
freestanding negligence claim in addition to a claim of strict products liability. See
Braswell v. Cincinnati Inc., 731 F.3d 1081, 1093 n.4 (10th Cir. 2013).


                                                12
         Case 5:19-cv-01200-G Document 79 Filed 03/19/21 Page 13 of 14




warranty claims. First, Oklahoma law does not recognize implied warranty claims for

products liability actions outside the context of the Uniform Commercial Code, as that

theory of liability has “merged into the theory and doctrine of manufacturers’ products

liability.” Kirkland, 521 P.2d at 1355; see id. at 1364-65. As Plaintiffs raise no arguments

or evidence implicating the Uniform Commercial Code, the implied warranty claim fails.

Second, Ms. Miller’s breach of express warranty claim fails because Plaintiffs have not

identified any express warranty or established that she or Dr. Houk relied on a warranty

made by Defendant that was later breached. See Speed Fastners, Inc. v. Newsom, 382 F.2d

395, 397 (10th Cir. 1967).

              D. Mr. Miller’s Loss of Consortium Claim

       Mr. Miller’s claim for loss of consortium is derivative of Ms. Miller’s claims. To

the extent the Court has found Defendant to be entitled to summary judgment on Ms.

Miller’s claims, Mr. Miller’s loss of consortium claim likewise fails. See Rishell v. Jane

Phillips Episcopal Mem’l Med. Ctr., 94 F.3d 1407, 1411 (10th Cir. 1996) (explaining that

“under Oklahoma law the interest of the husband in recovering damages for loss of

consortium arising from injuries to his wife is derivative of the wife’s right to recover”);

accord Schumaker v. G.M. Hosp. Mgmt., Inc., No. 90-6017, 1991 WL 50181, at *1 (10th

Cir. Apr. 4, 1991). To the extent Mr. Miller’s loss of consortium claim is based on Ms.

Miller’s strict liability failure-to-warn claim, summary judgment is denied.

                                      CONCLUSION

       The undisputed facts show that Plaintiffs cannot establish essential elements of their

claims. Defendant’s Motion for Summary Judgment (Doc. No. 32) therefore is GRANTED


                                             13
         Case 5:19-cv-01200-G Document 79 Filed 03/19/21 Page 14 of 14




as to Plaintiffs’ claims with the exception of (1) Veronica Miller’s failure-to-warn claim,

and (2) Timothy D. Miller’s loss of consortium claim to the extent it is based on Veronica

Miller’s failure-to-warn claim.5

       IT IS SO ORDERED this 19th day of March, 2021.




5
  At the status and scheduling conference held in this matter on August 5, 2020, the parties
requested that the Court reopen expert discovery to allow the parties to retain expert
pathologists. The parties advised the Court that the contemplated expert discovery would
not affect disposition of the motion for summary judgment. Plaintiffs later requested, and
the Court granted, an additional extension of the expert discovery deadline. See Doc. Nos.
72, 74. Plaintiffs did not request that the Court defer consideration of the motion for
summary judgment until such discovery was completed.


                                            14
